Citation Nr: 1710477	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to May 1988; he also had a period of active duty as a Reserve Member from September 1976 to January 1977.

This issue of entitlement to service connection for a cervical spine disability came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in December 2014.  In a March 2016 decision, the Board again denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  In July 2016, the Veteran's attorney filed a motion to vacate the Board's March 30, 2016, decision.  In September 2016, the Board vacated the March 2016 decision and remanded the issue for additional development.   

The issues of entitlement to service connection for bilateral eye disability and a TDIU are before the Board of Veterans' Appeals (Board) following Board remands in December 2014, March 2016, and September 2016.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With respect to the Veteran's cervical spine claim, he underwent VA examination in February 2010.  The examiner diagnosed the Veteran as having multiple levels of degenerative disc disease of the cervical spine with cord deformity and foraminal narrowing as well as bilateral upper extremity radiculopathy observed with no signs of myelopathy.  The examiner stated that the cervical spine demonstrated multiple findings; however, these were less likely than not related to service as although there were findings of back pain, there were no clear signs of neck pain during his military stay.  The examiner opined that it was likely that the current findings were secondary to his rather severe injury in 2007 and less likely related to his military history.  The examiner explained that the record supported this with changes in health, job status, and pain complaints and treatment first noted following the motor vehicle injury in 2007.

The Veteran's attorney argues that the February 2010 VA examination was inadequate as it contained errors.  The attorney argues that it is imperative for the examiner to address whether the type of arthritis noted on x-ray in March 2007 was indicative of the progression of a condition which began many years prior and possibly due to in-service injuries.  In support of his claim, the attorney submitted an Internet article from the Cleveland Clinic noting two types of osteoarthritis, primary and secondary, the latter occurring after injury or inflammation in a joint.  

In this case, the record indicates that the Veteran suffered a motor vehicle accident on March 11, 2007; x-rays of the cervical spine four days later showed partial straining, hypertrophic degenerative osteoarthritic disease, and cervical spondylosis and foraminal spurring.  As such, the evidence appears to indicate that the Veteran had arthritis prior to his March 2007 motor vehicle accident.  As the Veteran's attorney has requested an additional examination, the Board will remand the case for an additional VA examination to determine the nature and etiology of all current cervical spine disorders.

With respect to the Veteran's bilateral eye claim, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In March 2016, the Board remanded the issue of entitlement to service connection for a bilateral eye disability for additional development to include obtaining an addendum opinion from the VA examiner who conducted the June 2015 eye examination.  The Board notes that the VA examination was actually conducted in July 2015 and signed in December 2015.  The Veteran's attorney argues that the July 2015 opinion is inadequate as the examiner failed to address the questions posed by the Board and failed to address certain information such as the E-3 profile given to the Veteran in 1978 as well as the Veteran's lay statements.  

The Board agrees that the addendum opinion, signed in May 2016, does not thoroughly answer the questions posed by the Board.  As such, in light of this Stegall violation, the Board will remand the issue for an additional VA examination.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein, as the outcome of the service connection claims may impact the outcome of the TDIU claim. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine and bilateral eye disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA spine examination by an examiner with sufficient experience in diagnosing spine disabilities for an opinion as to the nature and etiology of all current spine disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify all current chronic cervical spine disorders and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such cervical spine disorder is related in any way to the Veteran's active duty service.  

3.  The Veteran should be afforded a VA eye examination by a physician with sufficient experience in diagnosing eye disabilities for an opinion as to the nature and etiology of all current eye disorders.  The physician is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings, medical principles, and historical records, including available service treatment records, the physician should address the following:
 
(a) What are the Veteran's current diagnoses pertaining to each eye?

(b) For each diagnosed eye disorder, other than refractive error, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance into active duty?  If so, what evidence supports that conclusion?

(c) With respect to any such eye disorder, other than refractive error, that the examiner finds existed prior to the Veteran's entrance into active duty, is there clear and unmistakable evidence that the disorder was NOT aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  If so, what evidence supports that conclusion?

(d) For each diagnosed eye disorder, other than refractive error, that the examiner finds did NOT exist prior to service, is it at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(e) With respect to each diagnosed refractive error, is it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from an in-service superimposed injury.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the addendum reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If additional examinations are needed, they should be conducted.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




